DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-13, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosny (2015/0199887).
Regarding Claim 1: Rosny teaches a system for tamper detection, the system comprising: a housing (8b) that includes a solid substance (fig. 2), wherein the solid substance includes a recess (area in middle of 8b) with an opening along a surface of the solid substance (fig. 2); a screw (2) that includes a head (flat portion in fig. 2) and a shank (threaded portion in fig. 2), wherein the recess receives at least a portion of the shank of the screw through the opening of the recess (figs. 2-4); a conductive gasket (4) affixed to a portion of the solid substance adjacent to the opening of the recess (figs. 2-4), wherein the conductive gasket includes an aperture through which the shank of the screw passes while the recess receives at least the portion of the shank of the screw (figs. 2-4); a flexible member (5) affixed to the head of the screw (figs. 2-4), wherein the flexible member includes an aperture (figs. 2-4) through which the shank of the screw passes while the recess receives at least the portion of the shank of the screw (figs. 2-4), wherein the flexible member includes a first exposed conductive area (6) and a second exposed conductive area (7), wherein the conductive gasket closes a circuit by conducting electricity between the first conductive area and the second conductive area while the screw applies pressure that holds the conductive gasket and the flexible member together (paragraphs [0128]-[0129]); and tamper detection circuitry that is electrically connected to the flexible member (paragraph [0127]), wherein the tamper detection circuitry detects a tamper attempt by detecting that the circuit has opened (paragraph [0127]).
Regarding Claim 6: Rosny teaches a system for tamper detection, the system comprising: a housing (8b) that includes a solid substance (fig. 2), wherein the solid substance includes a recess (area in middle of 8b) with an opening along a surface of the solid substance (fig. 2); a fastener (2), wherein the recess receives a portion of the fastener through the opening of the recess (figs. 2-4); and a flexible member (5) that includes an aperture (figs. 2-4) through which the portion of the fastener passes while the recess receives the portion of the fastener (figs. 2-4), wherein the flexible member includes a first exposed conductive area (6) and a second exposed conductive area (7) that are part of a tamper detection circuit (paragraphs [0128]-[0129]), wherein the first exposed conductive area is electrically connected to the second exposed conductive area and the tamper detection circuit is closed while the recess receives the portion of the fastener (paragraphs [0127]-[0130]).
Regarding Claim 7: Rosny teaches the fastener is a screw (fig. 2), and wherein the portion of the fastener is a shank of the screw (figs. 2-4).
Regarding Claim 8: Rosny teaches a conductive gasket (4) that includes an aperture through which the portion of the fastener passes while the recess receives the portion of the fastener (figs. 2-4), wherein the first exposed conductive area is electrically connected to the second exposed conductive area via the conductive gasket while the recess receives the portion of the fastener (figs. 2-4).
Regarding Claim 9: Rosny teaches disconnection of the first exposed conductive area from the second exposed conductive area opens the tamper detection circuit and indicates a tamper attempt (paragraphs [0127]-[0130]).
Regarding Claim 10: Rosny teaches further comprising a voltage sensor that measures a voltage along the tamper detection circuit (paragraph [0137]), wherein the voltage sensor detects the tamper attempt by detecting a change in the voltage from a first voltage value to a second voltage value (paragraph [0137]), wherein the first voltage value corresponds to tamper detection circuit being closed (paragraph [0137]), wherein the second voltage value corresponds to the tamper detection circuit being open (paragraph [0137]).
Regarding Claim 11: Rosny teaches the flexible member includes a flexible printed circuit (FPC) (paragraph [0128]) that includes the first exposed conductive area and the second exposed conductive area (paragraph [0128]).
Regarding Claim 12: Rosny teaches the flexible member includes a stiffener (9) around at least a portion of the aperture of the flexible member (figs. 2-4).
Regarding Claim 13: Rosny teaches the first exposed conductive element and the second exposed conductive element are both positioned along a portion of the flexible member that is adjacent to the aperture of the flexible member (paragraphs [0127]-[0130]).
Regarding Claim 17: Rosny teaches the method comprising: identifying that a tamper detection circuit is closed (paragraph [0137]), wherein the tamper detection circuit includes a first exposed conductive area (6) and a second exposed conductive area (7) of a flexible member (5), wherein the flexible member includes an aperture (figs. 2-4) through which a portion of a fastener (2) passes (figs. 2-4) while a recess (middle of 8b) receives the portion of the fastener (figs. 2-4), wherein the first exposed conductive area is electrically connected to the second exposed conductive area (figs. 2-4) and the tamper detection circuit is closed while the recess receives the portion of the fastener (paragraph [0137]; and detecting a tamper attempt by identifying that the tamper detection circuit is open (paragraph [0137]).
Regarding Claim 18: Rosny teaches measuring a first voltage along the tamper detection circuit via a voltage sensor (paragraph [0137] and [0032]), wherein identifying that the tamper detection circuit is closed is based on the first voltage falling within a predetermined voltage range associated with the tamper detection circuit being closed (paragraph [0137] and [0032]); and measuring a second voltage along the tamper detection circuit via the voltage sensor (paragraph [0137] and [0032]), wherein identifying that the tamper detection circuit is open is based on the second voltage falling outside of the predetermined voltage range associated with the tamper detection circuit being closed (paragraph [0137] and [0032]).

Allowable Subject Matter
Claims 2-5, 14-16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841